DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are hereby under examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 4 of claim 1 states that the device “comprises one of: a polymer retainer and a polymer aligner”. The term “comprises one of” suggests the device comprises of only a polymer retainer or only comprising a polymer aligner; not both. Examiner recommends “comprises: a polymer retainer and/or a polymer aligner”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such limitation(s) is/are: 
Claims 1, 12-14 and 20 recite the term “engine” with various types of functional language, which invokes 112(f). This is interpreted under 112(f) according to the three-prong test, despite not using the word “means”, as being a generic placeholder accompanied by functional language and lacking sufficient modifying structure to the generic placeholder. The following are instances where the term “engine” is accompanied by functional language:
Claims 1 and 20 recite a “saliva analysis engine”.
Claims 1 and 14 recite a “health monitoring engine”.
Claim 12 recites a “genetics engine”.
Claim 13 recites a “records engine”.
The term “engine” is determined by the examiner to be hardware, firmware, and/or software embodied on a non-transitory computer-readable medium that is executed by underlying hardware, such as one or more processors. This is disclosed in [0080] of the specification where it is detailed that the engines are encompassed as modules (“modules can include: health monitoring system 104, saliva analysis engine 106, health monitoring engine 108, genetics engine 110, records engine 112, saliva testing system 114, and records access devices 116) and details what the modules consist of.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “extended wearing period” in claim 5 is a relative term which renders the claim indefinite. The term “extended” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “extended” is a relative term because it is subjective and there is no universal idea of an “extended wearing period” that one of ordinary skill in the art would be familiar with.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9, as written, is in improper dependent form because it is dependent on itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purposes of examination, Examiner interprets this as a typo and assumes Claim 9 is to be dependent on claim 8 because claim 8 contains antecedent basis for “nutritional information”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malik (US 2019/0175104) hereinafter referred to as Malik.

Regarding Claim 1, Malik discloses a saliva sampling device configured to be orally worn by a patient ([0059] “Smart Insitu Salivary Component Collection, Concentration, Isolation, Storage, And Communication System (ISCCCISCS), includes receptacle for saliva collection, fitted orally to patient), wherein the saliva sampling device comprises one of: a polymer retainer ([0087] full retainers, [0037] ISCCCISCS may be human made polymer) and a polymer aligner ([0087] space maintainers, [0037] ISCCCISCS may be human made polymer); 
a saliva analysis engine ([0060] salivary collection component with module for analysis) configured to correlate at least one analyte of at least one saliva sample with at least one health attribute ([0061-0065, 0105] multiple methods of analysis to determine patient health), wherein the saliva is collected from the saliva sampling device ([0061-0062] receptacle for saliva collection, concentration and storage), wherein the at least one saliva sample is collected by the saliva sampling device over a plurality of days during incremental wearing periods of the saliva sampling device by the patient ([0158] “the device or parts thereof may be present in the oral cavity for a short (few seconds to minutes to few hours) or a long time (several days to months to years) and may be temporary or permanent”);
 and a health monitoring engine configured to update a health profile of the patient based on the at least one health attribute received from the saliva analysis engine ([0176] data collected may be used to determine health status).

Regarding Claim 2, Malik discloses the limitations of claim 1. Malik further discloses wherein the health profile comprises at least one profile for at least one health condition, and wherein the at least one health attribute is used to update the at least one status profile ([0191-0195] using the ISCCCISCS biosensors to detect for disease status and overall health).

Regarding Claim 5, Malik discloses the limitations of claim 1. Malik further discloses wherein the at least one saliva sample is collected by the saliva sampling device over an extended wearing period of the saliva sampling device by the patient ([0158] “the device or parts thereof may be present in the oral cavity for a short (few seconds to minutes to few hours) or a long time (several days to months to years) and may be temporary or permanent”; [0084] ISCCCIRS salivary reader for real-time detection and analysis, showing that the device is analyzing the saliva constantly while active).

Regarding Claim 6, Malik discloses the limitations of claim 1. Malik further discloses wherein each of the incremental wearing periods is at least one hour ([0158] “the device or parts thereof may be present in the oral cavity for a short (few seconds to minutes to few hours) or a long time (several days to months to years) and may be temporary or permanent”).
	
Regarding Claim 7, Malik discloses the limitations of claim 1. Malik further discloses wherein the at least one saliva sample is one of a plurality of saliva samples collected by the saliva sampling device over a plurality of days ([0158] “the device or parts thereof may be present in the oral cavity for a short (few seconds to minutes to few hours) or a long time (several days to months to years) and may be temporary or permanent”; [0155] ISCCCISRS can process saliva samples at point-of-care).

Regarding Claim 8, Malik discloses the limitations of claim 1. Malik further discloses wherein the at least one health attribute is processed to provide one or more of: nutritional information, disease information, hormone information, and genetic information ([0061-0065, 0105] multiple methods of analysis to determine patient health; [0191-0195] using the ISCCCISCS biosensors to detect for disease status, [0006] detects “biologics, biologically relevant, drugs, ingested materials, oral blood, and oral microbial”).

Regarding Claim 9, Malik discloses the limitations of claim 8. Malik further discloses wherein the nutritional information comprises one or more of hydration information ([0109] measuring biomarkers for dehydration), PH level information ([0109, 0145] detecting changes in pH) , fluoride information, mineralization information, alcohol information ([0109] sensors measuring alcohol consumption), and microbiome information ([0006] detecting biologics and oral microbials). 

Regarding Claim 10, Malik discloses the limitations of claim 9. Malik further discloses wherein the disease information comprises one or more of: infectious disease information, cancer information, inflammation information, and virus information ([0061-0065, 0105] multiple methods of analysis to determine patient health; [0191-0195] using the ISCCCISCS biosensors to detect for disease status; [0109] measuring for infectious disease).

Regarding Claim 11, Malik discloses the limitations of claim 1. Malik further discloses wherein the at least one analyte comprises at least one biomarker of the at least one saliva sample ([0038] recognition component is an analyte of interest; [0109] using biomarkers from saliva to target/measure area of interest).

Regarding Claim 12, Malik discloses the limitations of claim 1. Malik further discloses a genetics engine ([0058] ISCCCISCS using a computer or information system) configured to correlate at least one analyte of at least one saliva sample with at least one genetic attribute ([0109] biomarkers for genetic diseases).

Regarding Claim 13, Malik discloses the limitations of claim 1. Malik further discloses a records engine ([0058] ISCCCISCS using a computer or information system) for storing the health profile ([0005, 0105] ISCCCISCS for storing electronic medical record; [0121] for recording changed in biological activity).

Regarding Claim 14, Malik discloses the limitations of claim 1. Malik further discloses wherein the health monitoring engine ([0058] ISCCCISCS using a computer or information system; [0116] data stored in ISCCCSISCS)  is configured to provide health monitoring updates ([0088] monitoring one or more ISCCCSISCS for information relevant to the health or physiological characteristics of a human and transmitting that data to a network) and/or alerts to at least one access device ([0054] ISCCCISCS containing dynamic alerting software; [0070] ISCCCISCS is connected to “smart” medical devices for receiving the alert).

Regarding Claim 15, Malik discloses the limitations of claim 1. Malik further discloses wherein the saliva sampling device is one of a plurality of saliva sampling devices ([0088] monitoring or activating more than one ISCCCISCS).

Regarding Claim 16, Malik discloses the limitations of claim 1. Malik further discloses wherein the health profile is updated and maintained ([0005, 0105] ISCCCISCS for storing electronic medical record; [0121] for recording changed in biological activity) from a plurality of correlated health attributes ([0109] sensing multiple attribute of human health) derived from a plurality of saliva samples collected by the plurality of saliva sampling devices ([0088] monitoring one or more ISCCCSISCS for information relevant to the health or physiological characteristics of a human, each obtaining its own sample).

Regarding Claim 17, Malik discloses the limitations of claim 1. Malik further discloses wherein the saliva sampling device comprises at least one biosensor ([0005] ISCCCISCS uses biosensors).

Regarding Claim 18, Malik discloses the limitations of claim 1. Malik further discloses wherein the saliva sampling device comprises one or more saliva storage portions configured to store the at least one saliva sample ([0023] ISCCCISCS has saliva storage chamber) over the plurality of days ([0189] device being worn for a “few days” and salivary concentrate [from storage] being sent to a lab after the “few days”; [0145] saliva is concentrated and stored in device during use).

Regarding Claim 19, Malik discloses the limitations of claim 1. Malik further discloses wherein the at least one communication device is configured to wirelessly connect with a network and/or a network access device ([0088] ISCCCSISCS transmitting data to a network; [0099-0101] network unit systems).

Regarding Claim 20, Malik discloses the limitations of claim 19. Malik further discloses wherein the saliva sampling device wireless transmits data to the saliva analysis engine, the data being indicative or non-indicative of the at least one analyte ([0088] ISCCCSISCS transmitting data to a network; [0099-0101] network unit systems being responsible for data processing and analyzing; [0109] sensors using biomarkers to determine analyte data). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Malik in view of WU (WO 2018/104835) hereinafter referred to as WU.

Regarding Claim 3, Malik discloses the limitations of Claim 1. Malik previously disclosed the use of a health profile in claim 1; Malik is silent in disclosing wherein the health profile comprises at least one risk profile for at least one disease, and wherein the at least one correlated attribute is used to update the at least one risk profile.
However Wu discloses wherein the health profile comprises at least one risk profile for at least one disease ([0041-0042] using samples such as saliva to analyze biomarkers in order to build a risk profile for a disease), and wherein the at least one correlated attribute is used to update the at least one risk profile ([0041-0042] risk profile is updated based on analyte data that is logged and track, and that risk profile is used to “provide a more complete view of the patient health”).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to incorporate the risk profile and updated attribute of Wu into the System of Malik in order to create a more “complete view of the patient health” which incorporates disease that the patient may be at risk for. 

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Malik in view of Cole (US 2018/0256103) hereinafter referred to as Cole.

Regarding Claim 4, Malik disclosed the limitations of claim 1. Malik previously disclosed a health profile in claim 1. While Makil discloses that the device detects for malnutrition and uses data to determine overall health of patient ([0201]); Malik is silent in disclosing wherein the health profile comprises at least one nutrition profile for at least one nutritional aspect, and wherein the at least one health attribute is used to update the at least one at least one nutrition profile. 
However Cole teaches wherein the health profile comprises at least one nutrition profile for at least one nutritional aspect ([0052] using an analyte curve to create a profile for ingested foods or meals), and wherein the at least one health attribute is used to update the at least one at least one nutrition profile ([0046] creating/updating numerical score based on analyte curve which is associated with specific food type or meal).
It would have been obvious to incorporate the nutritional profile of Cole into the device of Malik in order to more accurately determine improper nutrition from the malnutrition detection system of Malik by determining the type of nutrition or meals that the user is ingesting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zerick (US 20170290545 A1) discloses an inter-oral device that determines food and nutrition of food in the mouth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reilly Carlton whose telephone number is (571)272-0237. The examiner can normally be reached Monday - Friday, 08:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REILLY A CARLTON/Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791